Citation Nr: 1228446	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, & D.R.



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2011, the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

For reasons expressed in more detail, below, the Board has characterized the appeal as encompassing a claim for a TDIU, due to the service-connected disability for which a higher rating is sought, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No pertinent documents were found therein.

The issue of entitlement to service connection for tinnitus has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the appeal, right ear hearing loss has been manifested by no worse than Level IV impairment, and left ear hearing loss has been manifested by no worse than Level VII impairment.


CONCLUSION OF LAW

The criteria for an initial  rating in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated November 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates. However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim on appeal, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is satisfied that the RO has substantially complied with its July 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and arranged for him to undergo a VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This examination, and the other VA examinations of record, were conducted by audiologists and include a description of the functional effects of the hearing loss disability under the ordinary conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 
The Board further finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained, and he has been afforded a VA examination in connection with the claim.  In September 2010, the Veteran testified at a personal hearing over which a former Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  In June 2012, the Veteran was afforded the opportunity for a new hearing before a different Veterans Law Judge.  The Veteran declined in July 2012.

The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran has expressed his timely disagreement with the March 2006 decision which granted him service connection for his bilateral hearing loss.  As the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher initial disability rating for bilateral hearing loss because the condition has caused him to lose his job, and has negatively affected his family life, social life, and quality of life in general.  He states that he has to watch people's mouths in order to understand them, cannot hear in groups of people, and cannot communicate on the telephone.

The Veteran's hearing loss has been assigned a 20 percent rating under the provisions of 38 C.F.R. §§  4.85, 4,86, Diagnostic Code 6100.  Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In October 2011, Veteran underwent audiological evaluation.  On audiological testing, the following pure tone thresholds, in decibels, were obtained:  


HERTZ




1000
2000
3000
4000
RIGHT
30
65
95
85
LEFT
35
75
100
100

Pure tone threshold averages were 68.75 decibels (dB) in the right ear and 77.5 dB in the left ear.  Speech discrimination scores were 76 percent in the right ear and 84 percent in the left ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level IV hearing in the right ear and Level III hearing in the left ear.  Combining these according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

On VA examination in May 2009, the following pure tone thresholds, in decibels, were obtained:  


HERTZ




1000
2000
3000
4000
RIGHT 
20
60
95
80
LEFT 
25
40
75
95
Pure tone threshold averages were 63.75 decibels (dB) in the right ear and 58.75 dB in the left ear.  Speech discrimination scores were 92 percent bilaterally.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level II hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

On VA examination in March 2006, pure tone thresholds, in decibels, were obtained.  The examiner indicated that the air conduction (AC) study completed more accurately reflected the Veteran's hearing loss than the bone conduction (BC) study completed.  Accordingly, AC results were as follows:
 

HERTZ




1000
2000
3000
4000
RIGHT 
15
45
95
90
LEFT 
20
80
90
95

The pure tone threshold average for the right ear was 61.25 decibels (dB), with an 88 percent speech discrimination score. Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level III hearing in the right ear. With respect to the left ear, as the Veteran manifests a puretone threshold of 20 at 1000 Hertz, and 80 at 2000 Hertz, the criteria for exceptional patterns of hearing loss under 38 C.F.R. § 4.86(b) are met.  Under Table VI, a puretone threshold average of 71.25 with a speech discrimination score of 78 percent results in a numeric designation of IV.  However, under Table VIa, a puretone threshold average of 71.25 results in a numeric designation of VI.  As Table VIa affords the Veteran a higher numeral, it controls.  Additionally, §4.86(b) directs that the numeral derived will then be elevated to the next higher Roman numeral.  This ultimately results in a numeric designation of VII in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of III in the right ear and VII in the left ear requires the assignment of a 20 percent evaluation under Diagnostic Code 6100.  
With regard to these VA examination reports, the Board has considered the Veteran's contentions that the examinations conducted are inadequate and do not fully and accurately reflect the extent of his hearing loss because they were conducted in a controlled environment, and do not account for real life situations or normal background noise interference. The Board is not unsympathetic.  However, the Veteran here was afforded standard VA audiological examinations, conducted in accordance with VA regulations regarding hearing loss.  As required by 38 C.F.R. §4.85, the reports show that each examination was conducted by a state-licensed audiologist, and that the Veteran's puretone threshold values and Maryland CNC word list speech recognition scores were obtained for both ears.  The Board is bound by these regulations.  38 U.S.C.A. § 7104.  The VA examiners thoroughly assessed the manifestations of the Veteran's hearing loss, and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claim.  The applicable and appropriate history was recorded and the results obtained on each examination are consistent.  All diagnostic testing necessary for assessing the current status of the Veteran's disabilities was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  For all of these reasons, the Board cannot find the VA examination reports in this case are inadequate.  

In addition to the VA examination reports described above, the record contains private audiograms conducted through Kaiser Permanente dated from November 2005, May 2009, and July 2010.  At the time of the Board's remand in July 2011, it was unclear whether the Maryland CNC test was used in determining the speech discrimination scores on these audiograms.  Accordingly, the Veteran was given the opportunity to supplement the record by providing evidence in this regard.  In an August 2011 letter, Sandra Ash, AuD. F/AAA, stated that she conducted the May 2009 examination, and Dr. Barry Bricca conducted the July 2010 examination.  She further stated, "we do not use the Maryland CNC test."  Thus, the results from the May 2009 and July 2010 private audiograms cannot be used in evaluating the Veteran's hearing impairment.  The speech reception thresholds recorded do not vary significantly from those on the VA examinations.

It remains unclear whether the Maryland CNC test was used in the November 2005 private audiogram from Kaiser, as this particular audiogram was not addressed by Dr. Ash in her August 2011 letter.  Regardless, the findings on this examination do not warrant a higher evaluation.  The findings are consistent with the VA examination reports.  Pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT 
20
45
90
80
LEFT 
25
75
100
100

The pure tone threshold average for the right ear was 58.75 decibels (dB), with a 92 percent speech discrimination score. Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level II hearing in the right ear. With respect to the left ear, as the Veteran manifests a puretone threshold of  25 at 1000 Hertz, and 75 at 2000 Hertz, the criteria for exceptional patterns of hearing loss under 38 C.F.R. § 4.86(b) are met.  Under Table VI, a puretone threshold average of 75 with a speech discrimination score of 80 percent results in a numeric designation of V.  However, under Table VIa, a puretone threshold average of 75 results in a numeric designation of VI.  As Table VIa affords the Veteran a higher numeral, it controls.  Additionally, §4.86(b) directs that the numeral derived will then be elevated to the next higher Roman numeral.  This ultimately results in a numeric designation of VII in the left ear.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and VII in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  

With further regard to the November 2005 audiogram, the Board notes that it contains information in graphical form only.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *2 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  

In sum, the Board cannot find the Veteran is entitled to an initial rating higher than 20 percent for his bilateral hearing loss at any time during the appeal period, based on the audiometric data of record.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and has read and carefully considered the multiple lay statements from friends, family, and former employers in this regard.  The assignment of disability ratings for hearing impairment, however, is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on the examinations are simply more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

In summary, the audiological examinations have uniformly shown average decibel loss and word recognition scores which correspond with the currently assigned 20 percent rating.  While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended several times, including at his September 2010 personal hearing for example, that he is unable to work due to his service-connected bilateral hearing loss.  Specifically, the Veteran contends that he lost his job, as well as two personal businesses, due to his inabilities to communicate with clients, to accurately take telephone orders, to communicate effectively with employees, etc.  He has submitted tax returns to demonstrate his loss of income, as well as letters from a former employer, former contractor, and former business partner to support his contentions.  In a July 2010 private medical record of Barry S. Bricca, Dr. Bricca indicates that the Veteran lost his employment due to his inability to perform job-related responsibilities on the phone.  While the Veteran's subjective functional impairment was addressed by VA examiners in March 2006, May 2009, and October 2011, an objective assessment of the Veteran's unemployability was not made by any examiner.  
For these reasons, The Board finds that a claim of entitlement to TDIU has been raised in conjunction with his claim of entitlement to an initial increased evaluation for his bilateral hearing loss. As the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at the time of adjudication, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to the Veteran's service-connected disability is demonstrated.

Accordingly, the case is remanded for the following actions: 
	
1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  The RO must make arrangements to provide the Veteran with an examination to determine the effects of his service-connected bilateral hearing loss on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO should then consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   As necessary, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


